Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page11of
                                                          of11
                                                             11




                                        11 Civ. 3761 (LAP)
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page22of
                                                          of11
                                                             11
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page33of
                                                          of11
                                                             11
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page44of
                                                          of11
                                                             11
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page55of
                                                          of11
                                                             11
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page66of
                                                          of11
                                                             11
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page77of
                                                          of11
                                                             11
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page88of
                                                          of11
                                                             11
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page99of
                                                          of11
                                                             11
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page10
                                                        10of
                                                          of11
                                                             11
Case
Case1:08-cv-10934-LAP
     1:11-cv-03761-LAP Document
                       Document2357
                                542 Filed
                                    Filed07/27/21
                                          05/10/21 Page
                                                   Page11
                                                        11of
                                                          of11
                                                             11
